Citation Nr: 1813664	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to a compensable rating for pseudofolliculitis barbae (PFB) prior to November 5, 2015.

3. Entitlement to a rating in excess of 10 percent for PFB since November 5, 2015.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's current low back disorder was not incurred in service or for years thereafter, and is not etiologically related to service.

2. Prior to November 5, 2015, PFB was manifested by subjective complaints of irritation with or without shaving, itching, and stinging; objective findings reflect treatment with topical medication and involvement of a body area of less than five percent.

3. Since November 5, 2015, PFB was manifested by subjective complaints of ...; objective findings shows on-going treatment with topical medication and covered a body area of between five percent but less than twenty percent.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for a compensable rating for PFB prior to November 5, 2015, were not met. 38 U.S.C. §§ 1110, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7806 (2017).

3. The criteria for a rating in excess of 10 percent for PFB since November 5, 2015, have not been met. 38 U.S.C. §§ 1110, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.118, DC 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As an initial matter, the Veteran has been diagnosed with a low back disorder.  Specifically, in a November 2015 VA examination, he was diagnosed with degenerative disc disease and degenerative joint disease.  Therefore, current disorders have been shown.  

Moreover, the Veteran complained of back pain during service; therefore, direct service connection will be considered.  In addition, degenerative joint disease is listed as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is for application.  Further, degenerative joint disease is one of the enumerated disorders listed as entitled to the one-year presumption, so that theory of entitlement is also for consideration.  Nonetheless, he has not asserted and the evidence does not show that his low back disorder is secondary to a service-connected disability so no further discussion of secondary service connection will be discussed.

As to direct service-connection, as noted above, the Veteran has been diagnosed with a low back disorder.  Service treatment records show that he received treatment for complaints of low back pain in November 1976 and April 1978; however, the December 1978 separation examination was normal with no low back complaints.  Nonetheless, as a current low back is currently shown and the evidence reflects an in-service complaints related to the low back, the next question is whether there is a causal relationship between the current complaints and the in-service injury.

To this end, in a November 2015 VA examination, the Veteran complained of low back stiffness and discomfort.  After a review of the file and an examination of the Veteran, the examiner concluded that it was less likely as not that the Veteran's current low back disorder was proximately due to or caused by service.  The examiner reasoned that service treatment records document low back problems in service in 1976 and again in 1978, with several visits in 1978.  However, the separation examination in 1978 did not mention low back problems at all.  The examiner further stated that 20 years passed by with no medical data at all, until a VA treatment note in 1998 showed complaints of low back pain and a normal lumbar spine X-ray report.  A reasonable reading of this medical opinion is that there is no causal relationship (medical nexus) between the current diagnoses and service.

As to a one-year presumption and continuity, clinical records dated from 2000 show a variety of medical diagnoses (hypertension, hyperlipidemia, tinea pedis, tobacco addiction, hip pain of several months duration, and gastroesophageal reflux disease) but no low back pain.  Additional treatment records throughout the 2000s reflect high cholesterol, umbilical hernia, scrotal pain, diabetes, chronic obstructive pulmonary disorder, morbid obesity, hand pain, depression.  

In 2002, he sought treatment for a 2 week history of back pain which was found to be related to prostatitis.  He denied any trauma or prior back injury.  The clinician reflected that an X-ray of the lumbar spine in 1998 was unremarkable.  This evidence indicates that the Veteran had not had any complaints related to the lumbar spine for many years after discharge.  As a low back disorder was not shown within the first year after service separation, the one-year presumption does not support a grant of the benefit.

Similarly, this evidence weighs against a finding of continuity of symptomatology.  While the Veteran asserts that he has experienced problems with his back since service, his first complaints of back pain were related to prostatitis.  Moreover, at the time he sought treatment for back pain related to prostatitis, he specifically denied prior back trauma or back injury.  This suggests that he was not having pain related to the lumbar spine; rather his symptoms were related to a genitourinary disorder.  In an April 2007 VA treatment note, he complained of low back pain that he said started less than one week prior but he was not given a diagnosis at that time.  By 2013, more than 30 years after discharge, chronic low back pain was reported on his medical Problem List.  Based on the above, continuity of symptomology is not shown.  

This finding is supported by the November 2015 examination report.  Specifically, the examiner found that 20 years passed between the Veteran's separation from service until a VA treatment note in 1998 showed complaints of lower back pain, and a normal lumbar spine X-ray.  In addition, the first abnormal lumbar spine imaging report was not until 2010, where by that time the Veteran had not worked in 10 years and had gained considerable weight.  Thus, the examiner reasoned that there was no establishment of chronicity of the lower back problems from service.  The examiner stated that more than likely, the Veteran's current low back problems were due to a combination of excessive weight gain coupled with normal aging of the spine.  

Thus, the medical evidence does not support direct service connection, continuity of symptomatology, or entitlement under the one-year presumptive rule.  

The Board has also considered the Veteran's statements that his current low back disorder is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of degenerative changes in the spine is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Board accords significantly greater probative value to the medical evidence than to his lay statements and notes that there is no competent opinion linking his current low back disorder with service.  

In summary, a low back disorder was not shown for many years after service, and the most probative evidence weighs against a finding that the Veteran's current low back disorder is related to service.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.

Increased Rating Claim for PFB

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PFB does not have its own diagnostic code; it has been rated by analogy under DC 7820, which provides for rating as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  

In this case, the scar codes, DCs 7800-7805, are inapplicable as the evidence does not demonstrate the Veteran's PFB manifests with scars with visible or palpable tissue loss, or two or more characteristics of disfigurement, or that are deep, painful, unstable, involve an area of 144 square inches or more, or cause any other functional limitation.  

In order to warrant a higher rating under DC 7806, the evidence must show:

* involvement of at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period (10%)
* involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period (30%)

Prior to November 2015

In a January 2008 VA treatment note the Veteran expressed concern about his PFB.  He stated that since he started shaving, he had irritation in the beard area.  The physician noted the beard area had in-grown hairs and some hyper-pigmentation.  There were no pustules or keloidal papules.

In a May 2008 skin diseases VA examination, the examiner stated that the Veteran's condition was steady, not progressive and that it had responded completely to therapy.  The Veteran had not used systemic medication.  There were no active pustular lesions and no residual bumps or hyperpigmented lesions from previous pseudofollicular infections.  The examiner found that there were no active lesions and PFB was well treated with a topical cream.  The only complaint was itching involving about one percent of the exposed area and less than one percent of the total body area.  There were no visible skin lesions for the examiner to evaluate the percentage.  

In a June 2011 genitourinary VA examination, the increased rating claim for PFB was also addressed although the claims file was not available for review.  The Veteran complained of itching and stinging of his beard.  He used a cream after shaving.  There was no pus, drainage, blood, or infections.  The examiner noted that the disorder was not continuous or progressive, and the Veteran did not use corticosteroid or immunosuppressive therapy.  There were no active lesions, but the examiner did find minor scarring on both cheeks and anterior neck.  Only one percent of exposed area was affected and possibly one percent of the entire body.

In May 2013, the Veteran was afforded another skin diseases VA examination.  He complained of itching, scratches, and irritation with or without shaving.  Upon examination there was no scarring or disfigurement of the head, face or neck, benign or malignant skin neoplasms, or systemic manifestations due to PFB.  The Veteran used capsaicin cream for his condition; the examiner noted that it was unclear if this cream was prescribed for use on his face because it was normally used for nerve pain, and thus it would be an unusual prescription for use on face or symptoms of itching and skin irritation.  The Veteran did not use any other type of therapy or treatment for his skin condition.  The examiner noted that there were no skin abnormalities seen on his face during the examination.  The examiner did not determine percentage of area exposed.

Based on the above, the evidence does not support a compensable rating prior to November 5, 2015.  Specifically, the total area exposed was less than five percent.  Further, while the January 2008 VA treatment note reported some hyper-pigmentation, the record as a whole does not show hyperpigmentation.  In addition, only topical treatment was used for the disability and though there was some scarring, this scarring was minor.  

Since November 2015

In a November 2015 VA examination, the examiner noted that there were small punctate bilateral cheek scars.  However, there were no benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases.  Treatment consisted of topical medication.  Percentage of total body area and approximate total exposed body area was between five but less than twenty percent.  The examiner stated that examination revealed lesions of the cheeks and anterior neck beard area, with multiple punctate cheek residual scars, as well as multiple small anterior neck pustules.  The examiner concluded that the Veteran's ongoing bilateral facial PFB lesions were small and there was no evidence of abscess formation at all.  Additionally, the punctate scars were also very stable and the condition was well controlled with Magic Shave powder, an over the counter preparation.  The examiner stated that the Veteran's condition was very stable and not appreciably worse.

Based on the above findings, the Veteran's PFB disability was increased to 10 percent.  Upon review of the evidence, a rating in excess of 10 percent is not warranted for this time period.  Specifically, from the November 2015 examination, the exposed body area percentage was between five but less than twenty percent.  There were no lesions or evidence of abscess formation.  The Veteran continued to use topical medication, which the examiner noted worked well.  In fact, the November 2015 VA examiner found that the Veteran's condition was very stable and not appreciably worse.  Accordingly, a rating in excess of 10 percent from November 5, 2015, is not warranted.

As above, the Board has considered the Veteran's statements that his disability is worse.  While he is competent to report symptoms as this requires only personal knowledge as it comes to him through his senses, Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PFB has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  As such, these records are more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a low back disorder is denied.

A compensable rating for PFB prior to November 5, 2015, is denied.

A rating in excess of 10 percent for PFB since November 5, 2015, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


